LOCK-UP LETTER

May 3, 2016

Quintiles Transnational Holdings Inc.

4820 Emperor Blvd.

Durham, North Carolina 27703

Ladies and Gentlemen:

The undersigned understands that, on the date hereof, Quintiles Transnational
Holdings Inc. (the “Company”), and IMS Health Holdings, Inc. (“IMS”) intend to
enter into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to
which IMS will be merged with and into the Company, with the Company as the
surviving corporation (the “Merger”).

To induce the Company to enter into the Merger Agreement, the undersigned hereby
agrees that, without the prior written consent of the Company, the undersigned
will not, during the period commencing at the Effective Time of the Merger (as
defined in the Merger Agreement) and ending the date that is 90 calendar days
after the Closing Date (as defined in the Merger Agreement) (such period, the
“Restricted Period”), Transfer, directly or indirectly, any Capital Stock
beneficially owned (as such term is used in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, by the undersigned.

For purposes of this letter, (i) “Capital Stock” means any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of the Company, any
Common Stock or any preferred stock of the Company, but excluding any debt
securities convertible into such equity, (ii) “Common Stock” means the Common
Stock, par value $0.01 per share, of the Company, any securities into which such
Common Stock shall have been changed or any securities resulting from any
reclassification or recapitalization of such Common Stock and (iii) “Transfer”
means any transfer, sale, assignment, donation, option, pledge, lien,
hypothecation or other disposition or encumbrance, whether directly or
indirectly, by operation of law or otherwise, or any agreement to do any of the
foregoing.

In addition, the undersigned agrees that, without the prior written consent of
the Company, the undersigned will not, during the Restricted Period, make any
demand for or exercise any right with respect to, the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock.

The undersigned understands that the Company is relying on this letter agreement
in proceeding toward consummation of the Merger. The undersigned further
understands that this letter agreement is irrevocable and shall be binding upon
the undersigned’s heirs, legal representatives, successors and assigns.

 

1



--------------------------------------------------------------------------------

This letter agreement shall terminate automatically upon the termination of the
Merger Agreement (other than the provisions thereof which survive termination).

[remainder of page left intentionally blank]

 

2



--------------------------------------------------------------------------------

Very truly yours,

/s/ Ari Bousbib

(Name)

 

(Address)

 

[Signature Page to Lock-Up Letter]